Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 1 of 8 PagelD #: 10

 

AOC-E-105 Sum Code: Cl
Rev. 9-14 Case #: 19-Cl-003575
Court!) CIRCUIT

County: JEFFERSON Circuit

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02: Cr Official Form 1 ‘ CIVIL SUMMONS

 

 

 

 

Plantiff, HAMANN, NEAL VS. WCA GROUP, LLC, Defendant

TO: CORPORATION SERVICE COMPANY
421 WEST MAIN STREET
FRANKFORT, KY 40601

Memo: Related party is WCA GROUP, LLC

The Commonwealth of Kentucky to Defendant:
WCA GROUP, LLC

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

bles L. Nel

Jefferson Circuit Clerk
Date: 6/11/2019

 

 

Proof of Service
This Summons was:
(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

 

(J Not Served because:

. Date: , 20 ,
, Served By

 

 

Title

 

 

Summons ID: 16975781226934 1@00000912550
CIRCUIT: 19-Cl-003575 Certified Mail

HAMANN, NEAL VS. WCA GROUP, LLC , . . : F a qd
AAO AA Aa Page 1 of 1 er lie

Package:000002 of 000018.

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package : 000002 of 000018
~ Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 2 of 8 PageID #: 11

Filed 49-C1-003575 06/11/2019 David L. Nicholson, Jefferson Circull Clerk
CASE NO. COMMONWEALTH OF KENTUCKY
, JEFFERSON CIRCUIT COURT
DIVISION.
NEAL HAMANN , ; PLAINTIFF
Vv. COMPLAINT
WCA GROUP, LLC DEFENDANT

SERVE: Registered Agent
Corporation Service Company
421 West Main Street
Frankfort, Kentucky 40601 -

Kk RR RR Ke

Come now the Plaintiff, Neal Hamann, by and through the undersigned counsel, and files
this civil action, and in support thereof, states as follows:

INTRODUCTION

This action is brought to recover unpaid compensation, in the form of unpaid bonuses,
owed to Plaintiff, pursuant to the Kentucky Wages and Hours Act, Kentucky Revised Statutes
337.010 et seg., (“KWHA”). Defendant also retaliated against Plaintiff for making’ protected
complaints about not being paid correctly by terminating his employment.

JURISDICTION. AND VENUE

1. This action is brought pursuant to the KWHA, Kentucky Revised Statutes 337.010
et seq., for equitable and declaratory relief and to remedy violations of the wage provisions of the
KWHA by Defendant. |

2. Within the meaning of the law, and at all times relevant to this Complaint,

Defendant was an “employer” and Plaintiff was an “employee.” .
1

Filed 49-C1-003575 06/11/2019 David L. Nicholson, Jefferson Circult Clerk

Package:000003 of 000013

Presiding Judge: HON. AUDRA J, ECKERLE (620291)

Package : 000003 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 3 of 8 PagelD #: 12

Filed

Filed

TSChOOSSTS UG T/2018 David LL. Nicholson Jefferson Circuit Clerk

3. Subject matter jurisdiction in this action exists under Section 112 of the Kentucky

Constitution because the amount in controversy, excluding interest, costs, and attorney fees excced
the jurisdictional prerequisites of this Court.
4. Venue is proper in Jefferson Circuit Court because all of the specific acts and
omissions alleged herein took place in Jefferson County, Kentucky.
PARTIES

5. Defendant, WCA Group, LLC d/b/a Jarboe’s Plumbing Heating Cooling

(“Jarboe’s” or the ““Company”), is a Foreign Limited Liability Company in good standing formed

and existing under the laws of the State of Indiana. Defendant’s principal office is located at 1077
3 Ave. S.W., Carmel, Indiana 46032. Upon reason and belief Defendant employed Plaintiff and
all other individuals mentioned or referred to herein. |

6. Plaintiff, Neal Hamann, is an individual residing in Louisville, Jefferson County,
Kentucky. Plaintiff Hamann ts a former employee of Defendant d/b/a Jarboe’s.

7. At all times relevant to this action, Defendant has been an “employer” of the
Plaintiff as defined by KRS 337.010(1)(d).

8. . Atall times material to this action, Plaintiff has been an “employee” of Defendant
as defined by KRS 337.01 0(1)(e).

FACTS

9. Plaintiff incorporates by reference, as set forth fully herein, each and every averment,

allegation, or statement contained in the previous paragraphs of this Complaint.

10. Plaintiff, Mr. Hamann, worked as a Lead Installer for Defendant in the Louisville,
Kentucky area.

11. At the time Mr. Hamann was hired, the Company promised that he would be paid
a |

TO-ChOOSS7TS GG/T1/Z019 David L. Nichotson, Jefferson Circuit Clerk

Package:000004 of 600018

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package : 000004 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 4 of 8 PagelD #: 13

Filed 19-Cl-003575 06/11/2019 David L. Nicholson, Jefferson Circuit Clerk

bonuses according to Company policy and according to Mr. Hamann’s work product.

12. Upon reason and belief, Mr. Hamann was only provided compensation for bonuses
for the month of April 201 9. |

13. Mr. Hamann and other employees in the Louisville area have not received the
bonuses they were promised and earned. |

14. Mr. Hamann and other employees repeated complained to Larry Montgomery,
Install Manager, that they were not being compensated correctly.’

15. After Mr. Montgomery failed to effectively correct the situation, Mr. Hamann
contacted the Company’s Human Resources Department,

16. On or about May 3, 2019, Mr. Hamann called Donna Aroson to discuss the. issue

with his pay.

17. Ms. Aroson directed Mr. Hamann to contact Dan Lockart, General Manager and |

Owner, which he did.
| 18. On or about May 4, 2019, Mr. Lockart returned Mr. Hamann’s call.
19. Mr. Hamann informed Mr. Lockart that he and others were not receiving their
“truck bonuses” the way that they were promised they would and according to Company policy. |
20. ‘Mr. Lockart informed Mr. Hamann that he would address the situation with Mr.
. Montgomery.
21. | Upon reason and belief, Mr. Lockart met with Mr. Montgomery on or about May
7, 2019, in Louisville, Kentucky.
22. On or about May 8, 2019, Mr. Montgomery met with Mr. Hamann.
23. — At that meeting Mr. Montgomery said to Mr. Hamann, “[y]ou fucked up by going

to Dan.”

Filed 16-C1-003575 = OG/1/2015 David L. Nicholson, Jefferson Circuit Clerk

Package:000005 of 000018

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package : 000005 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 5 of 8 PagelD #: 14

Filed

ied

4901-003575 06/47/2079 David L. Nicholson, Jefferson Circuit Clerk

24. Mr. Montgomery continued by explaining that Mr. Hamann was terminated as a
result of contacting Mr. Lockart about the bonuses that have remained unpaid.

25. On or about May 8 2019, Mr. Hamann was informed by the Human Resources
Department that he would not be receiving compensation for his “truck bonuses” or his vacation
time and that he owed an additional sum for his tools that would be deducted from his final
paycheck,

26. To the present date, Mr. Hamann and other employees in the Louisville area have
not been fully compensated for their earned bonuses. |

COUNTI
Violation of KRS 337.010 et seg., “K WHA”

27. Plaintiff incorporates by reference, as set forth fully herein, each and every averment,
allegation, or statement contained in the previous paragraphs of this Complaint.

: 28. Defendant’s maintained systems and practices relating to 1ts non-payment of earned
bonuses to Plaintiff and other employees in the Louisville area.

29. Defendant’s failure to provide Plaintiffs, and other similarly situated employees,
with a statutorily adequate meal period per eight-hour shift violates KRS 337.355.

30. Plaintiff and other employees in the Louisville area are now suffering, and will
continue to suffer, irreparable injury from Defendant’s unlawful conduct as set forth herein unless
enjoined by this Court.

31. Plaintiff and other employees in the Louisville area have no plain, adequate or
complete remedy at law, to redress the wrongs alleged herein, This suit for lost overtime and

wages, back-pay, and a declaratory judgment is their only means of securing adequate relief.

1G-25-Q03875 86/47/2618 David L. Nicholson, Jefferson Circult Clerk

Package :G00006 of 0000138

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package : 000006 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 6 of 8 PagelD #: 15

Filed

Filed

19-C1b-003575 6/41/2019 David L. Nichoison, JeMersan Circuit. Clerk

32. Upon information and belief, Defendant has engaged in a pattern and practice of
violating the provisions of the KWHA by failing to provide Plaintiff and other employees in the

Louisville area‘compensation for earned bonuses in accordance with the KWHA.

33. As a result of Defendant’s violations of the KWHA, Plaintiff and other employees

in the Louisville area have suffered damages by failing to receive adequate compensation in
accordance with KRS 337.060. | |

34. Upon information and belief, Defendant is aware of the requirements of the KWHA
and corresponding regulations and of its own violations of the KWHA. Despite this knowledge,
Defendant has failed to pay Plaintiff and other employees in the Louisville area the amount of pay
required by the KWHA.

35. Upon information and belief, Defendant has not made a good faith effort to comply
with the KWHA.

36. Upon information and belief, Defendant has intentionally failed or refused to pay
Plaintiff and other employees in the Louisville area according to the provisions of the KWHA.

37. Upon information and belief; Defendant’s failure to compensate Plaintiff and other
similarly-situated Installers in its Louisville facility is willful and violates the KWHA.

38. Plaintiff and other employees in the Louisville. area are entitled to recover
liquidated damages in an amount equal to the amount of unpaid earned bonuses owed to them as
well as preyudgment interest pursuant to the KWHA, KRS 337.385.

39. Plaintiff and other employees in the Louisville area are entitled to an award of

attorney’s fees and costs pursuant to KRS 337.385. -

49-Cl-003575 05/11/2019 David L. Nicholson, Jefferson Circuit Clerk

Package:000007 of 000018

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package ; 000007 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 7 of 8 PagelD #: 16

Filed

Filed

49-Cl-003875 06/71/2019 David L. Nicholson, Jefferson Circuit Clerk

COUNT IH
Wrongful Termination in Violation of Public Policy

40. . Plaintiff incorporates by reference, as set forth fully herein, each and every averment,
allegation, or statement contained in the previous paragraphs of this Complaint.
41. It is the public policy of the Commonwealth of Kentucky as expressed in KRS
337.060 that employers may not wrongfully withhold wages from employees.
42. | When Plaintiff reported the wrongful nonpayment of his and his coworkers’ wages
to the Company’s managers, the Company retaliated against Plaintiff in the form of termination.
43.. Asa direct and proximate result of the aforementioned conduct, Plaintiff's rights
were violated and he has suffered embarrassment, humiliation, emotional distress, and loss of
wages and benefits.
WHEREFORE, Plaintiff, pursuant to KRS 337.385 and KRS 446.070, prays for the
following relief:
a. An order awarding damages in the amount of their respective unpaid
compensation and benefits, plus an equal amount of liquidated damages
| pursuant to KRS 337.385 as well as prejudgment interest;
b. An order awarding reasonable attorneys’ fees, including the costs and
expenses of this action pursuant to KRS 337.385;
c. Such other legal and equitable relief including, but not limited to, any
declaratory relief to which they may be entitled; |
d. An order requiring Defendant to make whole Plaintiff by awarding lost
wages (plus interest) and liquidated damages; and

€. Plaintiff further demands a jury to try all issues triable by a jury. -

6

19-C1-603575 06/11/2019 David L. Nicholson, Jefferson Circuit Clerk

Package.000008 of 000618

Presiding Judge: HON. AUDRA J. ECKERLE (630291)

Package : 000008 of 000018
Case 3:19-cv-00488-DJH-RSE Document 1-2 Filed 07/03/19 Page 8 of 8 PagelD #: 17

Filed ASCh-OO3575 06/41/2019 David L. Nicholson, Jefierson Circuit Clerk

JURY DEMAND
THE PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.
DATED: June 10, 2019

Respectfully submitted,

/s/ John S. Phillips

JOHN S. PHILLIPS

ADAMS LANDENWICH WALTON, PLLC
517 W. Ormsby Ave.

Louisville, Kentucky 40203

(502) 561-0085

John@JusticeK Y.com

Filed 49-CL0G3575 06/11/2049 David L. Nicholson, Jefferson Circuit Clerk

Package:0Q00009 of 000013

. Presiding Judge: HON, AUDRA J. ECKERLE (630291)

Package ; 000009 of 000018
